Citation Nr: 1341889	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  07-05 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a cervical spine disorder.

2.  Entitlement to an increased rating in excess of 70 percent for depression, secondary to a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel	


INTRODUCTION

The Veteran had active service from September 1987 to July 1990, from November 1991 to February 1992, and from August 1998 to March 2000. 

This case comes before the Board of Veterans' Appeals (Board) from March 2006 and November 2011 rating decisions of the RO. 

The Veteran appeared before an Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in July 2009.  The record contains a transcript of that hearing.  In January 2012, the Veteran was notified that the AVLJ who presided over his hearing was no longer employed at the Board, and the Veteran was given the opportunity to request another hearing.  The Veteran did not request a new hearing. 

In December 2012 the Board denied entitlement to an increased rating in excess of 20 percent for a cervical spine disorder and remanded the remaining claim for an increased rating in excess of 70 percent for depression, secondary to a cervical spine disorder. 

Thereafter, the Veteran appealed the denial of his increased rating claim to the Court of Appeals for Veterans Claims (CAVC).  In a July 2013 order, the Court granted the parties' Joint Motion for Remand (JMR) remanding the claim to the Board for further development. 

The claim addressed in the remand portion of the Board's December 2012 decision was not properly before the CAVC at that time and, in the interim, was not otherwise developed by the RO.  This claim is again discussed herein for the sake of completeness, but the remand directives pertinent to this claim are essentially duplicative of the December 2012 remand directives.


REMAND

Claim - Cervical Spine Disorder

In the JMR granted by the CAVC in July 2013, the parties indicate the Board did not provide adequate reasons and bases why referral for extraschedular considerations was not warranted in light of the Veteran's claims of his cervical spine disability causing sleep problems and that pain radiated from the cervical spine to the fingers, causing him to drop items.  Moreover, the Veteran reported to a June 2010 VA examiner that he was able to work only three to four hours total per day at odds jobs by working for a one hour period after each dose of pain medication.

In light of the CAVC Order and JMR, VA is directed to refer the Veteran's claim for an increased rating in excess of 20 percent for a cervical spine disorder to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).

Claim - Depression 

The Veteran appeared at a Board hearing in July 2009 and testified that his mental health disorder was deteriorating.  In an April 2010 Board decision, the Board considered the Veteran's testimony as a claim for an increased rating for his depression and referred his claim to the RO for adjudication. 

The Veteran's claim was granted in an August 2011 supplemental statement of the case (SSOC) and a November 2011 rating decision, which assigned the Veteran a 70 percent rating for depression, effective January 20, 2009.  In an October 2012 post-remand brief, the Veteran argued that he was entitled to a higher rating. 

The Board construed the Veteran's October 2012 brief as a notice of disagreement with the November 2011 rating decision.  Although the Veteran was notified of the increased rating in the August 2011 SSOC, the SSOC cannot be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case (SOC).  38 C.F.R. § 19.31.  Therefore, the Veteran's October 2012 brief is considered a timely notice of disagreement as to the November 2011 rating decision granting the Veteran an increased rating for his depression. 

The Veteran has not been issued a SOC for the issue of an increased disability rating for his depression.  Therefore, the Board has no discretion and must remand this matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for an increased rating in excess of 20 percent for a cervical spine disorder to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. §3.321(b)  for consideration of whether an extraschedular rating is warranted. 	

2.   Thereafter, readjudicate the Veteran's claim for an increased rating in excess of 20 percent for a cervical spine disorder.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a SSOC and provide them an opportunity to respond.

3.  Send the Veteran a SOC on the issue of entitlement to an increased disability rating for depression.  The Veteran must be informed that in order to perfect an appeal of the claim to the Board, the Veteran must timely file a substantive appeal, following the issuance of the statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


